DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4, in the reply filed on 06/03/2022 is acknowledged.
Claims 5-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/03/2022.

Specification
It is noted that the Abstract of record contains multiple paragraphs. 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The disclosure is objected to because of the following informalities:
It is suggested to delete “become” in line 3 of paragraph [0009]. 
It is suggested to amend “inventio” to “invention” in line 2 of paragraph [0011].   
Appropriate correction is required.

Claim Objections
Claims 3 and 4 are objected to because of the following informalities: 
To ensure proper antecedent basis, it is suggested to amend “the molar” to “a molar” in line 2 of claim 3. 
To ensure proper antecedent basis, it is suggested to amend “the substitution” to “a substitution” in line 2 of claim 4. 
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, it is not clear if “the esterified portion“ is the esterified hydroxy groups of the lignocellulosic biomass, is a different esterified portion of the composite material, etc. The Examiner interprets “the esterified portion“ to be the esterified hydroxy groups of the lignocellulosic biomass. This interpretation is speculative. Clarification is requested.
Regarding dependent claims 2-4, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.
	

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The term "alkanoyl" is synonymous with the term "acyl". Therefore, it is unclear how "alkanoyl groups" further limits "short-chain acyl groups" and "long-chain acyl groups".  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (CN 102311550 A, as provided in IDS filed 02/25/2021; hereinafter Sun) in view of Tomoya et al. (WO 2017217503 A1; hereinafter Tomoya). 
	The Examiner has provided a machine translation of CN 102311550 A with the Requirement for Restriction/Election filed 04/26/2022. The citations of the prior art in this rejection refer to the machine translation.
It is noted that when utilizing WO 2017217503 A1, the disclosures of the reference are based on US 20190169402 A1 which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to WO 2017217503 A1 are found in US 20190169402 A1.
	
Regarding claims 1 and 2, Sun teaches an esterified modified lignocellulose wherein the major constituent cellulose, hemicellulose, and the lignin can participate in esterification modification reaction (Sun, [0047]; abstract; [0010]; claim 10), wherein the lignocellulosic biomass comprises cellulose, hemicellulose and lignin (i.e., composite material), in particular, the wood selected wood powder, bagasse, straw and other biomass (Sun, [0016]-[0017]; [0005]) (i.e., lignocellulosic biomass);
wherein the hydroxyl substitution degree of the prepared lignocellulose esterified materials is adjustable (Sun, abstract; [0010]; [0044]; [0047]) (i.e., some hydroxy groups of the lignocellulosic biomass are esterified);
wherein an acid binding agent and esterifying reagent are used to carry out the esterification reaction (Sun, [0013]; [0028]; [0045]), wherein the esterification reagent is acyl chloride having a molecular structural formula of CH3-(CH2)n-COCl wherein n is 0, 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10 (Sun, [0028]; [0031]) (i.e., esterified portion has short-chain acyl groups containing 2 to 12 carbon atoms).
Sun further teaches wherein the esterification modified lignocellulose can be blended with plastic substrate at low temperature, increases the compatibility of the plastic substrate lignocellulose and high hydrophobicity (Sun, [0131]) (i.e., the esterified modified lignocellulose has increased compatibility with plastic and high hydrophobicity). 

Regarding claims 1 and 2, Sun does not explicitly disclose wherein the esterified portion has short-chain acyl groups containing 2 to 4 carbon atoms and long-chain acyl groups containing 3 to 18 carbon atoms, and wherein both the short-chain acyl groups and the long-chain acyl groups are alkanoyl groups, as presently claimed.
With respect to the difference, Tomoya teaches a cellulose resin composition (i.e., a composite material) containing a cellulose resin (Tomoya, abstract; [0028]; [0049]; claim 1) wherein cotton (for example, cotton linters) having a high cellulose content and pulp (for example, wood pulp) can be used directly (Tomoya, [0052]) (i.e., lignocellulosic biomass), wherein a process for producing a cellulose derivative comprises a short-chain acylating agent and a long-chain acylating agent (i.e., esterifying reagents) in the presence of an acid trapping component (i.e., acid binging agent) (Tomoya, [0095]), wherein as a short-chain reactant, a compound selected from acetyl chloride (i.e., CH3-COCl) and propionyl chloride (i.e., CH3-CH2-COCl) is preferable (Tomoya, [0096]);
and wherein the cellulose resin (cellulose derivative) is obtained by substituting at least part of hydrogen atoms of hydroxy groups of a cellulose with a short-chain acyl group (short-chain organic group) having 2 to 4 carbon atoms, wherein a single type or two types or more of acyl groups can be introduced (Tomoya, [0070]; [0051]; claim 1), wherein examples of an acyl group (short-chain organic group) having 2 to 4 carbon atoms include an acetyl group, a propionyl group, a butyl group and an isobutyryl group (Tomoya, [0072]) (i.e.,  short-chain alkanoyl group),
and a long-chain organic group having 7 or more carbon atoms (Tomoya, [0051]; [0055]; [0057]; claim 1), wherein as the long-chain organic group, for example, a linear saturated aliphatic acyl group having 7 or more carbon atoms is mentioned, such as a tetradecanoyl group, hexadecanoyl group, or octadecanoyl group (i.e., 14, 16 or 18 carbon atoms), wherein a single type or two types or more long-chain organic groups may be used (Tomoya, [0058]; [0082]) (i.e., long-chain alkanoyl group). 
As Tomoya expressly teaches, by introducing a long-chain organic group into a cellulose or derivative thereof, it is possible to improve properties thereof such as water resistance (i.e., hydrophobicity), thermoplasticity and mechanical characteristics (Tomoya, [0068]), and by introducing a short-chain organic group into a cellulose, it is possible to reduce intermolecular force (intramolecular bond) of the cellulose and plasticity thereof can be improved (Tomoya, [0074]).
Tomoya is analogous art, as Tomoya is drawn to substituting at least part of hydrogen atoms of hydroxy groups of a cellulose with an acyl group having 2 to 4 carbon atoms (short-chain organic group) and a long-chain organic group having 7 or more carbon atoms, wherein as the long-chain organic group, a linear saturated aliphatic acyl group having 7 or more carbon atoms is mentioned (Tomoya, [0028]; [0058]) (i.e., esterified portion has short-chain acyl groups containing 2 to 4 carbon atoms and long-chain acyl groups containing 3 to 18 carbon atoms), wherein cotton and pulp can be used directly (i.e., lignocellulosic biomass) (Tomoya, [0052]).
In light of the motivation of using short-chain and long-chain organic groups taught in Tomoya, it therefore would have been obvious to one of ordinary skill in the art to incorporate the short-chain acyl group having 2 to 4 carbon atoms and a long-chain organic group, such as a linear saturated aliphatic acyl group, having 7 or more carbon atoms, of Tomoya in the esterified modified lignocellulose of Sun, in order to improve properties such as water resistance, thermoplasticity, mechanical characteristics, plasticity, and reduce intermolecular force, and thereby arrive at the claimed invention.
As set forth in MPEP 2144.05, in the case where the claimed number of carbon atoms of the long-chain acyl groups range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Regarding claim 3, Tomoya further teaches wherein the ratio of short-chain organic groups relative to long-chain organic groups (DSSH/DSLO) (i.e., ratio of the degree of substitution, which is equivalent to the molar ratio) is preferably 4 or more and 12 or less (Tomoya, [0075]) (i.e., molar ratio of 4:1 to 12:1, which overlaps with the presently claimed range of from 7:1 to 1:3, equivalent to 0.33:1 to 7:1). 
As Tomoya expressly teaches, if the ratio is 4 or more and appropriately large, the resultant material is appropriately flexible and tends to have a sufficient strength and heat-resistance, and conversely, if the ratio is 12 or less and appropriately small, the resultant material has sufficient thermoplasticity and becomes suitable for use in molding (Tomoya, [0075]).
In light of the motivation of using a ratio of short-chain organic groups relative to long-chain organic groups (DSSH/DSLO) of 4 or more and 12 or less taught in Tomoya, it therefore would have been obvious to one of ordinary skill in the art to incorporate the DSSH/DSLO ratio of Tomoya in the esterified modified lignocellulose of Sun in view of Tomoya, in order to have a sufficient strength, heat-resistance, and thermoplasticity and becomes suitable for use in molding, and thereby arrive at the claimed invention.
As set forth in MPEP 2144.05, in the case where the claimed molar ratio range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
	
Regarding claim 4, Tomoya further teaches wherein each of the glucose units constituting a cellulose has three hydroxy groups (Tomoya, [0051]) and,
wherein the total (DSSH+DSLO) of the degree of substitution with the short-chain organic group and the degree of substitution with the long-chain organic group is preferably 2.2 or more (i.e., 2.2/3 * 100 = 73.33mol% or more substitution percent of the short-chain acyl groups and the long-chain acyl groups), in order to obtain a sufficient introduction effect (Tomoya, [0036]; [0067]; [0073]);  
wherein the average number of the remaining hydroxy groups per glucose unit of a cellulose resin can be set to fall within the range of 0 to 2.9, preferably 0.8 or less (i.e., 0.8/3 * 100 = 26.67mol% or less hydroxy groups remaining) and particularly preferably 0.6 or less (i.e., 0.6/2 * 100 = 20mol% or less hydroxy groups remaining, or a substitution percent of 80mol% or more) (Tomoya, [0077]-[0078]).
As Tomoya expressly teaches, the total (DSSH+DSLO) of the degree of substitution with the short-chain organic group and the degree of substitution with the long-chain organic group is preferably 2.2 or more in order to obtain a sufficient introduction effect (Tomoya, [0036]). Additionally, Tomoya expressly teaches as the conversion rate (degree of substitution) of hydroxy groups increases, water absorbability tends to decrease, plasticity and breaking strain tend to increase, and in view of water resistance (i.e., hydrophobicity) and impact resistance in addition to flowability, the hydroxy group remaining degree is preferably 0.6 or less (Tomoya, [0077]-[0078]).  
In light of the motivation of having a total (DSSH+DSLO) of 2.2 or more (i.e., 73.33mol% or more substitution percent) taught in Tomoya, it therefore would have been obvious to one of ordinary skill in the art to incorporate the total of the degree of substitution with the short-chain organic group and the degree of substitution with the long-chain organic group of Tomoya in the esterified modified lignocellulose of Sun in view of Tomoya, in order to obtain a sufficient introduction effect, increase water resistance, plasticity and breaking strain, and thereby arrive at the claimed invention.
As set forth in MPEP 2144.05, in the case where the claimed substitution percentage “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nozoe et al. (WO 2010047351 A1; hereinafter Nozoe) teaches a cellulose derivative characterized in that at least some of the hydrogen atoms of the hydroxy groups contained in the cellulose are substituted by short-chain acyl groups and long-chain acyl groups, wherein the cellulose derivative has low water absorption while exhibiting good thermoplasticity, strength and elongation at break (Nozoe, abstract), wherein the short chain acyl group means an acyl group having a relatively small number of carbon atoms, wherein an aliphatic acyl group having 2 to 4 carbon atoms is preferable (Nozoe, page 3, paragraph 2), and wherein the long chain acyl group means an acyl group having more carbon atoms than the short chain acyl group and is preferably an aliphatic chain acyl group having 5 to 20 carbon atoms (Nozoe, page 3, paragraph 3).
	The Examiner has provided a machine translation of WO 2010047351 A1. The citations of the prior art above refer to the machine translation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (572)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S.S./Examiner, Art Unit 1732               

/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                         7/8/22